

115 S857 IS: African American Civil Rights Network Act 
U.S. Senate
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 857IN THE SENATE OF THE UNITED STATESApril 5 (legislative day, April 4), 2017Mr. Brown (for himself and Mr. Alexander) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend title 54, United States Code, to establish within the National Park Service the African
			 American Civil Rights Network, and for other purposes.
	
 1.Short titleThis Act may be cited as the African American Civil Rights Network Act . 2.PurposesThe purposes of this Act are—
 (1)to recognize— (A)the importance of the African American civil rights movement; and
 (B)the sacrifices made by the people who fought against discrimination and segregation; and (2)to authorize the National Park Service to coordinate and facilitate Federal and non-Federal activities to commemorate, honor, and interpret—
 (A)the history of the African American civil rights movement; (B)the significance of the civil rights movement as a crucial element in the evolution of the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.); and
 (C)the relevance of the African American civil rights movement in fostering the spirit of social justice and national reconciliation.
				3.African American Civil Rights Network Program
 (a)In generalSubdivision 1 of division B of subtitle III of title 54, United States Code, is amended by inserting after chapter 3083 the following:
				
					3084African American Civil Rights Network Sec. 
							308401. Definition of Network.
							308402. African American Civil Rights Network.
							308403. Cooperative agreements and memoranda of understanding.
						
 308401.Definition of NetworkIn this chapter, the term Network means the African American Civil Rights Network established under section 308402(a). 308402.African American Civil Rights Network (a)In generalThe Secretary shall establish, within the Service, a program to be known as the African American Civil Rights Network.
 (b)Duties of SecretaryIn carrying out the Network, the Secretary shall— (1)review studies and reports to complement and not duplicate studies of the historical importance of the African American civil rights movement that may be underway or completed, such as the Civil Rights Framework Study;
 (2)produce and disseminate appropriate educational materials relating to the African American civil rights movement, such as handbooks, maps, interpretive guides, or electronic information;
 (3)enter into appropriate cooperative agreements and memoranda of understanding to provide technical assistance under subsection (c); and
 (4)(A)create and adopt an official, uniform symbol or device for the Network; and (B)issue regulations for the use of the symbol or device adopted under subparagraph (A).
 (c)ElementsThe Network shall encompass the following elements: (1)All units and programs of the Service that are determined by the Secretary to relate to the African American civil rights movement during the period from 1939 through 1968.
 (2)Other Federal, State, local, and privately owned properties that— (A)relate to the African American civil rights movement;
 (B)have a verifiable connection to the African American civil rights movement; and (C)are included in, or determined by the Secretary to be eligible for inclusion in, the National Register of Historic Places.
 (3)Other governmental and nongovernmental facilities and programs of an educational, research, or interpretive nature that are directly related to the African American civil rights movement.
 308403.Cooperative agreements and memoranda of understandingTo achieve the purposes of this chapter and to ensure effective coordination of the Federal and non-Federal elements of the Network described in section 308402(c) with System units and programs of the Service, the Secretary may enter into cooperative agreements and memoranda of understanding with, and provide technical assistance to the heads of other Federal agencies, States, units of local government, regional governmental bodies, and private entities..
 (b)Clerical amendmentThe table of chapters for subdivision 1 of division B of subtitle III of title 54, United States Code, is amended by inserting after the item relating to chapter 3083 the following:
				3084.African American Civil Rights Network 308401.